UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2014 OR oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to . Commission File Number: 001-35824 Professional Diversity Network, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 80-0900177 (I.R.S. Employer Identification No.) 801 W. Adams Street, Suite 600, Chicago, Illinois 60607 (address of principal executive offices) (Zip Code) Telephone: (312) 614-0950 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed, since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large-accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non−accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o Nox There were 6,309,845 shares outstanding of the registrant’s common stock as of August 14, 2014. PROFESSIONAL DIVERSITY NETWORK, INC. FORM 10-Q FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2014 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Balance Sheets as of June 30, 2014 and December 31, 2013 3 Condensed Statements of Comprehensive Loss for the Three and Six Months Ended June 30, 2014 and 2013 4 Condensed Statements of Stockholders’ Equity for the Six Months Ended June 30, 2014 5 Condensed Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 6 Notes to Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosure 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 PART I ITEM 1.FINANCIAL STATEMENTS Professional Diversity Network, Inc. CONDENSED BALANCE SHEETS (Unaudited) June 30, December 31, Current Assets: Cash and cash equivalents $ $ Accounts receivable Short-term investments - Prepaid expenses and other current assets Total current assets Property and equipment, net Security deposits Prepaid license fee - Capitalized technology, net Goodwill Trade name Deferred tax asset Total assets $ $ Current Liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Warrant liability Total current liabilities Commitments and contingencies Stockholders' Equity Common stock, $0.01 par value, 25,000,000 shares authorized, 6,318,227 shares issued as of June 30, 2014 and December 31, 2013 and 6,309,845 and 6,316,027 shares outstanding as of June 30, 2014 and December 31, 2013, respectively Additional paid in capital Accumulated deficit ) ) Treasury stock, at cost; 8,382 shares at June 30, 2014 and 2,200 shares at December 31, 2013 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 Professional Diversity Network, Inc. CONDENSED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues Recruitment services $ Consumer advertising and consumer marketing solutions revenue Total revenues Costs and expenses: Cost of services Sales and marketing General and administrative Depreciation and amortization Gain on sale of property and equipment - - - ) Total costs and expenses Loss from operations ) Other income (expense) Interest expense - - - ) Interest and other income Other income (expense), net ) Change in fair value of warrant liability ) Loss before income taxes ) Income tax (benefit) expense ) ) ) Net loss $ ) $ ) $ ) $ ) Other comprehensive (loss) income: Net loss $ ) $ ) $ ) $ ) Unrealized gains on marketable securities - ) - ) Comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Shares used in computing pro forma net loss per common share: Basic and diluted Pro-forma computation related to conversion to a C corporation upon completion of initial public offering: Historical pre-tax net loss before taxes $ ) $ ) $ ) $ ) Pro-forma tax benefit ) Pro-forma net loss $ ) $ ) $ ) $ ) Pro-forma loss per share - basic and diluted Unaudited pro-forma loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these unaudited financial statements. 4 Professional Diversity Network, Inc. CONDENSED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Additional Paid In Accumulated Treasury Stock Total Stockholders' Shares Amount Capital Deficit Shares Amount Equity Balance at December 31, 2013 $ $ $ ) $ ) $ Repurchase of common stock - ) ) Stock-based compensation - Net loss - - - ) - - ) Balance at June 30, 2014 $ $ $ ) $ ) $ The accompanying notes are an integral part of these unaudited financial statements. 5 Professional Diversity Network, Inc. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Deferred tax (benefit) expense ) Stock-based compensation expense - Change in fair value of warrant liability ) ) Gain on sale of property and equipment - ) Interest added to notes payable - Accretion of interest on notes payable - Changes in operating assets and liabilities: Accounts receivable Accounts payable ) Accrued expenses Prepaid expenses and other current assets ) ) Deferred income ) - Net cash (used in) provided by operating activities ) Cash flows from investing activities: Proceeds from maturities of short-term investments - Purchases of short-term investments ) - Cash paid to purchase technology - ) Costs incurred to develop technology ) ) Sale of property and equipment - Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Distributions to members - ) Proceeds from IPO, net of offering costs - Deferred IPO costs - ) Repurchase of common stock ) - Net cash (used in) provided by financing activities ) Net(decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of other cash flow information: Cash paid for income taxes $
